Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-9 are amended. No claims have been added or cancelled. Claims 1-9 are currently under review.

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 8 of the remarks that Zheng does not disclose the distinguishing feature of claim 1, “The output terminal of the pixel current generation circuit is configured to be connected to a pixel circuit; and the first input terminal of the first operational amplifier is connected to the output terminal of the pixel current generation circuit”. The Applicant also argues on page 9 of the remarks that the problem solved by Zheng differs from the technical problem solved by the present claims. 
The Office disagrees. The claims are directed to a data driving circuit and the structure, not a technical problem that is solved or how it is solved. On page 9 of the remarks the Applicant argues that in the present claims the output terminal of a pixel current generation circuit is directly connected to both the first operational amplifier and to the pixel circuit, however the Office disagrees. There is no requirement in the claims that there is a direct connection from the pixel current generation circuit to each of the first operation amplifier and the pixel circuit. Zheng teaches an output terminal of the first signal generation unit is directly connected to the operational amplifier. Zheng teaches the connection from the first signal generation unit and the pixel circuit may be through other components of a data driving circuit. The Applicant also argues on page 9 of the remarks that Zheng does not teach the output direct connection. Zheng teaches the connection may be through other components of a data driving circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (Pub. No.: US 2017/0186388 A1) hereinafter referred to as Zheng.
With respect to Claim 1, Zheng discloses a data driving circuit (figs. 1-2, item 101; ¶33; ¶35), comprising: a pixel current generation circuit (figs. 3 and 5-6, first signal generation unit; ¶47; ¶53; ¶55) comprising an input terminal (fig. 5, input to the shift register) and an output terminal (fig. 5, output of the DAC) and configured to generate a pixel current based on a data voltage inputted via the input terminal (¶56-57), wherein the output terminal of the pixel current generation circuit is configured to be connected to a pixel circuit (¶54); and a first operational amplifier (fig. 7 ¶58) comprising a first input terminal (fig. 7, “+” terminal), a second input terminal (fig. 7, “-“ terminal), and an output terminal (fig. 7), wherein the first input terminal of the first operational amplifier is connected to the output terminal of the pixel current generation circuit (fig. 7, initial driving signal is the output from the pixel current generation circuit), a first voltage is inputted via the second input terminal of the first operational amplifier and is positively related to the data voltage (because of feedback of the operational amplifier is based on the initial driving signal, where the initial driving signal is based on the data voltage), and the output terminal of the first operational amplifier is configured to be connected to the pixel circuit (fig. 2); and wherein the first operational amplifier is configured to generate a bias current based on the first voltage (fig. 7; ¶58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to claim 1 above, and further in view of Jeong et al. (Pub. No,: US 2019/0088183 A1) hereinafter referred to as Jeong.
With respect to Claim 7, Zheng teaches a driving chip (figs. 1-2, item 101: driver IC; ¶33), comprising: a plurality of operational amplifiers (fig. 6) data driving circuits each being the data driving circuit according to claim 1.
Zheng does not teach a driving chip comprising: a plurality of data driving circuits; a plurality of first terminals, wherein each of the plurality of first terminals is connected to the output terminal of the pixel current generation circuit of one of the plurality of data driving circuits; and a plurality of second terminals, wherein each of the plurality of second terminals is connected to the output terminal of the first operational amplifier of one of the plurality of data driving circuits.
Jeong teaches a data driving chip (fig. 25, item 2300); comprising: a plurality of data driving circuits (fig. 25, items 2321, 2322, 2323, … 232n; ¶173); a plurality of first terminals (fig. 25, terminals connected to item 2310); wherein each of the plurality of first terminals is connected to the output (figs. 1-2, item IN1: first terminal connected to the pixel generation circuit which provides data signal DS; ¶51); and a plurality of second terminals (fig. 25, output of the operational amplifier that is within items 2321, 2322, … , 232n), wherein each of the plurality of second terminals is connected to the output terminal of the first operational amplifier of one of the plurality of data driving circuits (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the driving chip of Zheng, such that a driving chip comprises: a plurality of data driving circuits; a plurality of first terminals, wherein each of the plurality of first terminals is connected to the output terminal of the pixel current generation circuit of one of the plurality of data driving circuits; and a plurality of second terminals, wherein each of the plurality of second terminals is connected to the output terminal of the first operational amplifier of one of the plurality of data driving circuits, as taught by Jeong so as to provide an operational amplifier circuit with reduced power consumption, improved performance, and improved reliability (¶5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Jeong as applied to claim 7 above, and further in view of Chaji et al. (Pub. No.: US 2011/0130981 A1) hereinafter referred to as Chaji.
With respect to Claim 8, Zheng teaches a display device (figs. 1-2; ¶33), comprising: the driving chip according to claim 7; and a display panel (figs. 1-2; ¶33) comprising a plurality of pixel circuits (figs. 1-2).
Zheng and Jeong combined do not mention the display device comprising: a plurality of pixel current transmission lines each one corresponding one of to the plurality of data driving circuits, driving voltage transmission lines and a plurality of scan lines, wherein each of the plurality of pixel circuits comprises a driving voltage writing circuit, a driving circuit, and a feedback circuit, each of the plurality of first terminals of the driving chip is connected to the feedback circuits of one column of pixel circuits of the plurality of pixel circuits via a corresponding one of the plurality of pixel current transmission lines, the feedback circuit is configured to feed back the pixel current to a corresponding one of the plurality of first terminals based on a scan signal transmitted on one of the plurality of scan lines, each of the plurality of second terminals of the driving chip is connected to the driving voltage writing circuits of one column of pixel circuits of the plurality of pixel circuits via a corresponding one of the driving voltage transmission lines, and the driving voltage writing circuit is configured to write a driving voltage to a control terminal of the driving circuit based on a scan signal transmitted on one of the plurality of scan lines.
Chaji teaches a display panel (fig. 1; ¶30) comprising a plurality of pixels circuits (figs. 1, 2A, 2B, item 104), a plurality of pixel current transmission lines (fig. 2B, item MON/218; ¶35) each one corresponding one of to the plurality of data driving circuits, driving voltage transmission lines (fig. 2B, item Data) and a plurality of scan lines (fig. 2B, item Select; ¶35), wherein each of the plurality of pixel circuits comprises a driving voltage writing circuit (fig. 2B, item 226; ¶36), a driving circuit (fig. 2B, item 202; ¶35), and a feedback circuit (fig. 2B, item 230; ¶36), each of the plurality of first terminals of the driving chip is connected to the feedback circuits of one column of pixel circuits of the plurality of pixel circuits via a corresponding one of the plurality of pixel current transmission lines (fig. 2B; the driving chip is connected to the feedback circuits via the pixel circuits), the feedback circuit is configured to feed back the pixel current to a corresponding one of the plurality of first terminals based on a scan signal transmitted on one of the plurality of scan lines (¶36), each of the plurality of second terminals of the driving chip is connected to the driving voltage writing circuits of one column of pixel circuits of the plurality of pixel circuits via a corresponding one of the driving voltage transmission lines (fig. 2B), and the driving voltage writing circuit is configured to write a driving voltage to a control terminal of the driving circuit based on a scan signal transmitted on one of the plurality of scan lines (¶36).
(¶5; ¶8). 

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a first operational amplifier comprising an amplification circuit and a bias current generation circuit, where the first operational amplifier comprises a first input terminal, a second input terminal, and an output terminal such that the first input terminal of the first operational amplifier is connected to the output terminal of a pixel current generation circuit, a first voltage is inputted via the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONNA V Bocar/Examiner, Art Unit 2621       

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621